DETAILED ACTION
This office action is in response to an amendment filed 4/29/2022 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Comment
This application was transferred to a new examiner and therefore the examiner listed in the non-final office action is not the same as the examiner listed herein. Applicant is advised to contact the current examiner (contact information listed below) with any issues related to this application moving forward. 

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are directed to newly amended language, which is addressed below. The arguments with respect to the double patenting rejection is not persuasive. Applicant argues “Claim 1 has been amended to be broader in scope than claim 1 of the U.S. Patent No. 10,317,666. In view of this amendment, Applicant submits that claim 1 as amended is not obvious in view of U.S. Patent No. 10,317,666.” Applicant appears to admit that claim 1 is broader than claim 1 of U.S. Patent No. 10,317,666. Per MPEP 804, “A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s)”.  The examiner notes that if an instant claim is directed to a broader version of a reference claim, the instant claim is not patentably distinct from the reference claim because the instant claim would be anticipated by the reference claim. For example, if a reference claim contained limitations A, B, C, and D exclusively and an instant claim contained limitations A, B, and C exclusively, the reference claim would anticipate the instant claim because the reference claim teaches every element required by the claim under its broadest reasonable interpretation. Therefore applicant’s contention that claim 1 being broader than claim 1 of U.S. Patent No. 10,317,666 is sufficient to overcome the double patenting rejection is not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,317,666. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

In regard to claim 1, 
Instant Application
U.S. Patent No. 10,317,666
1. A microscope scanning apparatus comprising:
1. A microscope scanning apparatus comprising:
a detector array
a detector array comprising a line scan camera for obtaining an image from a sample;
a sample holder adapted to hold the sample when in use, the sample holder being configured to move relative to the detector array along a scan path; and
a sample holder adapted to hold the sample when in use;
a drive assembly comprising (i) a motor configured to move the sample holder relative to the detector array along a scan path, and (ii) a position sensor for monitoring a position between the detector array and the sample holder along the scan path; and
a controller configured to monitor the position of the sample holder relative to the detector array and to trigger image capture by the detector array in accordance with the monitored position
a controller configured to trigger image capture by the detector array in accordance with said monitored position while the sample holder is in motion;

wherein the position sensor comprises a linear incremental encoder or a rotary encoder.


As noted above, claim 1 is a broader version of claim 1 of U.S. Patent No. 10,317,666 wherein, under its broadest reasonable interpretation, claim 1 of U.S. Patent No. 10,317,666 teaches every element required by claim 1 of the instant application. Therefore the claim is rejected on the ground of nonstatutory double patenting. 

In regard to claim 2,
Instant Application
U.S. Patent No. 10,317,666
2. A method for imaging a sample
10. A method for imaging a sample using a microscope scanner, the microscope scanner comprising:

a detector array comprising a line scan camera for obtaining an image from the sample; a sample holder adapted to hold the sample when in use; and a drive assembly comprising (i) a motor configured to move the sample holder relative to the detector array along a scan path, and (ii) a position sensor for monitoring a position between the detector array and the sample holder along the scan path; the method comprising:
monitoring a position of a sample holder relative to a detector array and along a scan path, wherein the sample holder is adapted to hold a sample and to move relative to the detector array; and
monitoring the position of the sample holder along the scan path; and
triggering image capture by the detector array based on the monitored position, wherein one or more images are captured while the stage is accelerating, decelerating, or in a constant velocity
triggering image capture by the detector array in accordance with the monitored position while the sample holder is in motion;

wherein the position sensor comprises a linear incremental encoder or a rotary encoder.


As outlined above, claim 2 is a broader version of claim 10 of U.S. Patent No. 10,317,666 wherein, under its broadest reasonable interpretation, claim 10 of U.S. Patent No. 10,317,666 teaches every element required by claim 2 of the instant application. The examiner notes that claim 2 includes a limitation of “while the stage is accelerating, decelerating, or in a constant velocity” while claim 10 of U.S. Patent No. 10,317,666 states “while the sample holder is in motion”. Ignoring the 112(b) issue relating to sample holder vs. stage (see below) and interpreting stage and sample holder as equivalents results in these two limitations being equivalent because any object in motion will have to be accelerating, decelerating, or at a constant speed. That is, claiming an object is “accelerating, decelerating, or in a constant velocity” is functionally equivalent to claiming an object is “in motion”. Therefore the claim is rejected on the ground of nonstatutory double patenting. 

In regard to claim 3,
Instant Application
U.S. Patent No. 10,317,666
3. A microscope scanning apparatus comprising:
17. A microscope scanning apparatus comprising
a drive assembly comprising a track;
a drive assembly comprising a track;
a sample holder coupled to the track and adapted to hold the sample when in use;
a sample;
a sample holder coupled to the track and adapted to hold the sample when in use; and
wherein the sample holder and the detector array are configured to move relative to each other along a scan path; and a controller configured to monitor the position of the sample holder relative to the detector array and to trigger image capture by the detector array in accordance with said the monitored position.
a linear incremental encoder configured to monitor the position of the sample holder relative to the detector array and to trigger image capture by the detector array in accordance with said monitored position.

As outlined above, claim 3 is a broader version of claim 17 of U.S. Patent No. 10,317,666 except with respect to the limitation specifying the sample holder and detector array are moved relative to each other along a scan path. However, it is apparent that the detector array and sample of claim 17 of U.S. Patent No. 10,317,666 will move relative to each other because the position of the detector array and the sample are monitored. Additionally  claim 1 of U.S. Patent No. 10,317,666 states “a motor configured to move the sample holder relative to the detector array along a scan path” and scan paths are unquestionably well-known in the art of microscope imaging. Thus claim 3 is an obvious variant of the claims of U.S. Patent No. 10,317,666 and is rejected on the ground of nonstatutory double patenting. 

In regard to claims 4-20, these claims are rejected as being dependent upon previously rejected claims. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,895,731. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

In regard to claim 1, 
Instant Application
U.S. Patent No. 10,895,731
1. A microscope scanning apparatus comprising:
1. A microscope scanning apparatus comprising:
a detector array
a detector array for obtaining an image from a sample;
a sample holder adapted to hold the sample when in use, the sample holder being configured to move relative to the detector array along a scan path; and
a sample holder adapted to hold the sample when in use, the sample holder being configured to move relative to the detector array along a scan path; and
a controller configured to monitor the position of the sample holder relative to the detector array and to trigger image capture by the detector array in accordance with the monitored position
a controller configured to monitor the position of the sample holder relative to the detector array and to trigger image capture by the detector array in accordance with said monitored position while the sample holder is in motion.


As noted above, claim 1 is a broader version of claim 1 of U.S. Patent No. 10,895,731 wherein, under its broadest reasonable interpretation, claim 1 of U.S. Patent No. 10,895,731 teaches every element required by claim 1 of the instant application. Therefore the claim is rejected on the ground of nonstatutory double patenting. 

In regard to claim 2,
Instant Application
U.S. Patent No. 10,895,731
2. A method for imaging a sample
11. A method for imaging a sample using a microscope scanner, the microscope scanner comprising:
monitoring a position of a sample holder relative to a detector array and along a scan path, wherein the sample holder is adapted to hold a sample and to move relative to the detector array; and
a detector array for obtaining an image from the sample;
a sample holder adapted to hold the sample when in use, the sample holder being configured to move relative to the detector array along a scan path; and
a controller configured to monitor the position of the sample holder relative to the detector array, the method comprising:
triggering image capture by the detector array based on the monitored position, wherein one or more images are captured while the stage is accelerating, decelerating, or in a constant velocity
monitoring the position of the sample holder along the scan path; and
triggering image capture by the detector array in accordance with the monitored position while the stage is in motion.


As outlined above, claim 2 is a broader version of claim 11 of U.S. Patent No. 10,895,731 wherein, under its broadest reasonable interpretation, claim 11 of U.S. Patent No. 10,895,731 teaches every element required by claim 2 of the instant application. The examiner notes that claim 2 includes a limitation of “while the stage is accelerating, decelerating, or in a constant velocity” while claim 10 of U.S. Patent No. 10,895,731 states “while the stage is in motion”. Any object in motion will have to be either accelerating, decelerating, or at a constant speed. That is, claiming an object is “accelerating, decelerating, or in a constant velocity” is functionally equivalent to claiming an object is “in motion”. Therefore the claim is rejected on the ground of nonstatutory double patenting. 

In regard to claim 3,
Instant Application
U.S. Patent No. 10,895,731
3. A microscope scanning apparatus comprising:
20. A microscope scanning apparatus comprising:
a drive assembly comprising a track;
a drive assembly comprising a track; 
a detector array for obtaining an image from a sample;
a sample holder coupled to the track and adapted to hold the sample when in use;
a sample holder coupled to the track and adapted to hold the sample when in use,
wherein the sample holder and the detector array are configured to move relative to each other along a scan path; and 
the sample holder being configured to move relative to the detector array along a scan path; and
a controller configured to monitor the position of the sample holder relative to the detector array and to trigger image capture by the detector array in accordance with said the monitored position.
a controller configured to monitor the position of the sample holder relative to the detector array and to trigger image capture by the detector array in accordance with said monitored position.


As outlined above, claim 3 is a broader version of claim 20 of U.S. Patent No. 10,895,731 wherein, under its broadest reasonable interpretation, claim 20 of U.S. Patent No. 10,895,731 teaches every element required by claim 3 of the instant application. Therefore the claim is rejected on the ground of nonstatutory double patenting.

In regard to claims 4-20, these claims are rejected as being dependent upon previously rejected claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
In regard to claim 1, line 3 states “hold the sample…”. However said “sample” lacks antecedent basis rendering the claim indefinite.

In regard to claim 2, line 12 states “while the stage is…”. However said “stage” lacks antecedent basis rendering the claim indefinite.

In regard to claim 3, line 3 states “hold the sample…”. However said “sample” lacks antecedent basis rendering the claim indefinite.

In regard to claims 4-20, these claims are rejected as being dependent upon previously rejected claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9, 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mermelstein et al. (US 2014/0176694) (hereinafter Mermelstein) in view of Wetzel et al. (US 2002/0089740) (hereinafter Wetzel) cited in the IDS filed 4/29/2022.

In regard to claim 1, Mermelstein discloses a microscope scanning apparatus [Abstract; novel imaging system for microscopy] comprising: 
	a detector array for obtaining an image from a sample [¶0028; 10× 0.45 NA objective lens, in combination with a CCD camera with 5 micron square pixels provides sub-cellular resolution. ¶0033]; 
	a sample holder adapted to hold the sample when in use [¶0011; wells containing cells in a microtiter plate. Fig.5, ¶0038; specimen wells. claim 8; specimen carrier selected from the list including multi-well plate, microtiter plate, microarray chip, microfluidic chip, microscope slide. ¶0025; specimen is an industry-standard microtiter plate 505 with an array of wells 600 (in this case 96 wells) designed to contain a collection of cells 601 for experimentation and subsequent imaging], the sample holder being configured to move relative to the detector array along a scan path [¶0011; constructs a continuous image stripe during continuous motion of the specimen along its path. ¶0024; mechanical translation stage to move a specimen relative to an optical configuration. ¶0029; motion control moves the specimen 505 into a predetermined position relative to the objective lens. The motion of the specimen may include a combination of motion (Z) along the optical axis of the objective to focus portions of the specimen, as well as translation (X,Y) in the plane orthogonal to the optical axis. ¶0042-¶0043; a continuous motion stripe can be carried out using a variety of parameters that vary along the translation path... Path 321 images diagonally through the center of seven specimen wells, one well in each of seven rows. Path 320 traverses portions of multiple wells in multiple rows]; and 
	a controller [¶0029; computer 540] configured to ... trigger image capture by the detector array [¶0041; analysis of an image stripe can trigger a subsequent stationary image... image such as 105 can be captured, analyzed, and produce results that then trigger a more complete area scan using image stripes near image 105 or at other distant locations.].
	Mermelstein does not explicitly disclose a controller configured to monitor the position of the sample holder relative to the detector array and to trigger image capture by the detector array in accordance with the monitored position. However Wetzel discloses,
	a sample holder adapted to hold the sample when in use [¶0011; imaging a specimen on a slide. ¶0022; slide 114 to be imaged is placed in a micro scanning position in a slide holder... slide specimen], the sample holder being configured to move relative to the detector array along a scan path [¶0022; a slide 114 to be imaged is placed in a micro scanning position in a slide holder on a motorized stage 102 and is scanned under microscope optics 104. ¶0024; actual slide scanning can be automated to image entire slides, image only a portion of the slide or use a user-interface to allow the user to select the regions to be imaged. Once a region has been selected for imaging, the program then controls the operation by communicating with a stage controller, a stage position sensor, camera 104 and strobe firing circuitry 108. Preferably, tiling is performed by moving stepwise along the short axis and with continuous motion along the long axis. In other words, tiling is done one row at a time]; and 
	a controller configured to monitor the position of the sample holder relative to the detector array [¶0024-¶0027; a stage position is monitored and controlled differently along each stage axis. Along the short axis of the slide, the stage position is monitored and controlled, by the program, directly through the stage controller] and to trigger image capture by the detector array in accordance with the monitored position [Fig.2; ¶0028-¶0029; system is triggered by the location of 102 stage as reported by the optical position sensor... stage location, as sensed by a position sensor, fires both camera 104 and the strobe 108. ¶0013-¶0014; strobe light triggered by a direct Ronchi ruler or other stage-positioning device, to produce precisely aligned image tiles that can be made into a montage image of tissue sections on a microscope slide... a strobe arc is placed at the position of the lamp bulb in a standard microscope system. The camera shutter is opened and the strobe is fired, in response to the position of the stage as reported by a direct position sensor].
	As noted above and throughout the reference as a whole, Mermelstein discloses a microscope imaging system. A specimen ("sample") is loaded onto a carrier ("holder") wherein a camera is used to image the specimen in the specimen carrier. The camera may be a  pixelated CCD (a "detector array"). The camera is moved relative to the specimen/carrier by  driving a stage such that the relative position of the camera and the specimen/carrier is changed along a scan path. The stage is moved continuously along a path wherein the camera captures images from various positions of the specimens/carriers as the stage is moved. The captured images can be combined into a single image representing all the specimens/carriers on the stage. However, Mermelstein does not explicitly disclose triggering capture in response to the detected position of the specimen/carrier.
	Wetzel, like Mermelstein, discloses a microscope imaging system. Wetzel discloses several additional similarities to Mermelstein and the claimed invention including loading a sample onto a holder and moving the sample/holder relative to a camera along a scan path in order to capture images of the sample/holder. Wetzel additionally discloses that the movement of the sample/holder may be executed by a motorized stage wherein the movement may be continuous. Wetzel further discloses as noted above that the position of the stage relative to the camera is determined by a position sensor wherein the position information is transmitted to a controller which triggers the camera and a strobe light to perform an imaging operation based on the position information. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Mermelstein with the position monitoring as disclosed by Wetzel in order to generate image tiles that can be efficiently made into a montage image representing a microscope sample using low cost stages  [Wetzel Abstract, ¶0005-¶0014, ¶0027-¶0029]. As disclosed by Wetzel, knowing the position of the stage relative to the camera and triggering the camera based thereon can ensure that images are captured only at desired positions which allows for images to be captured with precise alignment wherein the images can be combined to produce a montage image of the sample sections. As additionally disclosed by Wetzel, by tracking the position, the system allows for such a montage image to be generated using a low cost stage. 

In regard to claim 2, Mermelstein discloses a method for imaging a sample [Abstract; novel imaging system for microscopy] comprising: 
	moving a sample holder relative to a detector array [¶0028; 10× 0.45 NA objective lens, in combination with a CCD camera with 5 micron square pixels provides sub-cellular resolution. ¶0033] and along a scan path [¶0011; constructs a continuous image stripe during continuous motion of the specimen along its path. ¶0024; mechanical translation stage to move a specimen relative to an optical configuration. ¶0029; motion control moves the specimen 505 into a predetermined position relative to the objective lens. The motion of the specimen may include a combination of motion (Z) along the optical axis of the objective to focus portions of the specimen, as well as translation (X,Y) in the plane orthogonal to the optical axis. ¶0042-¶0043; a continuous motion stripe can be carried out using a variety of parameters that vary along the translation path... Path 321 images diagonally through the center of seven specimen wells, one well in each of seven rows. Path 320 traverses portions of multiple wells in multiple rows], wherein the sample holder is adapted to hold a sample [¶0011; wells containing cells in a microtiter plate. Fig.5, ¶0038; specimen wells. claim 8; specimen carrier selected from the list including multi-well plate, microtiter plate, microarray chip, microfluidic chip, microscope slide. ¶0025; specimen is an industry-standard microtiter plate 505 with an array of wells 600 (in this case 96 wells) designed to contain a collection of cells 601 for experimentation and subsequent imaging] and to move relative to the detector array [¶0011, ¶0024, ¶0029, ¶0042-¶0043]; and 
	triggering image capture by the detector array... [¶0041; analysis of an image stripe can trigger a subsequent stationary image... image such as 105 can be captured, analyzed, and produce results that then trigger a more complete area scan using image stripes near image 105 or at other distant locations] wherein one or more images are captured while the stage is accelerating, decelerating, or in a constant velocity [¶0011; The system constructs a continuous image stripe during continuous motion of the specimen along its path. ¶0042; portion 104 might have a continuous velocity slower than other contiguous portions of the stripe 103. A slower velocity portion can be used to increase the effective integration period (and thus, the sensitivity to dim targets) for the specimen area within that portion. ¶0035; translation stages typically accelerate and decelerate during translation]. 
	Mermelstein does not explicitly disclose monitoring a position of a sample holder relative to a detector array and along a scan path; and triggering image capture by the detector array based on the monitored position. However Wetzel discloses,
	monitoring a position of a sample holder relative to a detector array [¶0024-¶0027; a stage position is monitored and controlled differently along each stage axis. Along the short axis of the slide, the stage position is monitored and controlled, by the program, directly through the stage controller] and along a scan path [¶0022; a slide 114 to be imaged is placed in a micro scanning position in a slide holder on a motorized stage 102 and is scanned under microscope optics 104. ¶0024]; and 
	triggering image capture by the detector array based on the monitored position [Fig.2; ¶0028-¶0029; system is triggered by the location of 102 stage as reported by the optical position sensor... stage location, as sensed by a position sensor, fires both camera 104 and the strobe 108. ¶0013-¶0014; strobe light triggered by a direct Ronchi ruler or other stage-positioning device, to produce precisely aligned image tiles that can be made into a montage image of tissue sections on a microscope slide... a strobe arc is placed at the position of the lamp bulb in a standard microscope system. The camera shutter is opened and the strobe is fired, in response to the position of the stage as reported by a direct position sensor], wherein one or more images are captured while the stage is accelerating, decelerating, or in a constant velocity [¶0030-¶0031. ¶0015; continuous motion of the slide under the microscope]. 
	See claim 1 for elaboration on Mermelstein and Wetzel. The examiner notes that both Mermelstein and Wetzel additionally disclose that the imaging is performed as the stage is moving and thus the images will be captured while the stage is "accelerating, decelerating, or in a constant velocity", as any object in active motion has to either be speeding up, slowing down, or maintaining a constant speed. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Mermelstein with the position monitoring as disclosed by Wetzel in order to generate image tiles that can be efficiently made into a montage image representing a microscope sample using low cost stages [Wetzel Abstract, ¶0005-¶0014, ¶0027-¶0029]. As disclosed by Wetzel, knowing the position of the stage relative to the camera and triggering the camera based thereon can ensure that images are captured only at desired positions which allows for images to be captured with precise alignment wherein the images can be combined to produce a montage image of the sample sections. As additionally disclosed by Wetzel, by tracking the position, the system allows for such a montage image to be generated using a low cost stage. 

In regard to claim 3, Mermelstein discloses a microscope scanning apparatus [Abstract; novel imaging system for microscopy] comprising: 
	a drive assembly comprising a track [¶0029; motion control hardware 543. The motion control moves the specimen 505 into a predetermined position relative to the objective lens. ¶0026; controllable linear translation stages 501, 502, and 503 relative to a stationary objective lens 506. Additional mechanical support for translation stage 501 is provided by the rail 511. ¶0035; translation stages typically accelerate and decelerate]; 
	a detector array [¶0028; 10× 0.45 NA objective lens, in combination with a CCD camera with 5 micron square pixels provides sub-cellular resolution. ¶0033] optionally coupled to the track [Fig.2; rail (511), camera (508)]; 
	a sample holder coupled to the track [¶0026; microtiter plate with wells 505 is mounted on a platform 504 that is mechanically positioned in three dimensions by controllable linear translation stages 501, 502, and 503 relative to a stationary objective lens 506. Additional mechanical support for translation stage 501 is provided by the rail 511] and adapted to hold the sample when in use [¶0011; wells containing cells in a microtiter plate. Fig.5, ¶0038; specimen wells. claim 8; specimen carrier selected from the list including multi-well plate, microtiter plate, microarray chip, microfluidic chip, microscope slide. ¶0025; specimen is an industry-standard microtiter plate 505 with an array of wells 600 (in this case 96 wells) designed to contain a collection of cells 601 for experimentation and subsequent imaging]; 
	wherein the sample holder and the detector array are configured to move relative to each other along a scan path  [¶0011; constructs a continuous image stripe during continuous motion of the specimen along its path. ¶0024; mechanical translation stage to move a specimen relative to an optical configuration. ¶0029; motion control moves the specimen 505 into a predetermined position relative to the objective lens. The motion of the specimen may include a combination of motion (Z) along the optical axis of the objective to focus portions of the specimen, as well as translation (X,Y) in the plane orthogonal to the optical axis. ¶0042-¶0043; a continuous motion stripe can be carried out using a variety of parameters that vary along the translation path... Path 321 images diagonally through the center of seven specimen wells, one well in each of seven rows. Path 320 traverses portions of multiple wells in multiple rows]; and 
	a controller [¶0029; computer 540] configured to ... trigger image capture by the detector array [¶0041; analysis of an image stripe can trigger a subsequent stationary image... image such as 105 can be captured, analyzed, and produce results that then trigger a more complete area scan using image stripes near image 105 or at other distant locations.].
	Mermelstein does not explicitly disclose a controller configured to monitor the position of the sample holder relative to the detector array and to trigger image capture by the detector array in accordance with the monitored position. However Wetzel discloses,
	wherein the sample holder and the detector array are configured to move relative to each other along a scan path [¶0022; a slide 114 to be imaged is placed in a micro scanning position in a slide holder on a motorized stage 102 and is scanned under microscope optics 104. ¶0024; actual slide scanning can be automated to image entire slides, image only a portion of the slide or use a user-interface to allow the user to select the regions to be imaged. Once a region has been selected for imaging, the program then controls the operation by communicating with a stage controller, a stage position sensor, camera 104 and strobe firing circuitry 108. Preferably, tiling is performed by moving stepwise along the short axis and with continuous motion along the long axis. In other words, tiling is done one row at a time]; and 
	a controller configured to monitor the position of the sample holder relative to the detector array [¶0024-¶0027; a stage position is monitored and controlled differently along each stage axis. Along the short axis of the slide, the stage position is monitored and controlled, by the program, directly through the stage controller] and to trigger image capture by the detector array in accordance with the monitored position [Fig.2; ¶0028-¶0029; system is triggered by the location of 102 stage as reported by the optical position sensor... stage location, as sensed by a position sensor, fires both camera 104 and the strobe 108. ¶0013-¶0014; strobe light triggered by a direct Ronchi ruler or other stage-positioning device, to produce precisely aligned image tiles that can be made into a montage image of tissue sections on a microscope slide... a strobe arc is placed at the position of the lamp bulb in a standard microscope system. The camera shutter is opened and the strobe is fired, in response to the position of the stage as reported by a direct position sensor].
	See claim 1 for elaboration on Mermelstein and Wetzel. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Mermelstein with the position monitoring as disclosed by Wetzel in order to generate image tiles that can be efficiently made into a montage image representing a microscope sample using low cost stages [Wetzel Abstract, ¶0005-¶0014, ¶0027-¶0029]. As disclosed by Wetzel, knowing the position of the stage relative to the camera and triggering the camera based thereon can ensure that images are captured only at desired positions which allows for images to be captured with precise alignment wherein the images can be combined to produce a montage image of the sample sections. As additionally disclosed by Wetzel, by tracking the position, the system allows for such a montage image to be generated using a low cost stage. 

In regard to claim 4, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 1. Mermelstein in view of Wetzel further discloses, 
	wherein image capture is triggered while the sample holder is in motion [Mermelstein ¶0032-¶0033, ¶0036-¶0037. Wetzel ¶0015, ¶0022-¶0024].
	See claim 1 for motivation to combine. 

In regard to claim 6, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 1. Mermelstein in view of Wetzel further discloses, 
	wherein image capture is triggered while the sample holder is accelerating [Mermelstein Fig.4, Fig.5, ¶0034-¶0035; Because translation stages typically accelerate and decelerate during translation, these frames may overlap each other to varying degrees, as shown. Wetzel ¶0030;  position feedback controls both camera 104 and strobe 108, and camera 104 is not free running, each camera frame corresponds to an equally spaced positional change, independent of the stage velocity (speed and time variations in the speed)].
	See also the citations noted in the rejection of claim 1. Specifically, as disclosed by Mermelstein the stage will be accelerating and decelerating during translation and image capture is triggered during translation (as noted in the rejection of claim 1). Thus one of ordinary skill would readily appreciate that the image capture is triggered as the stage is accelerating and decelerating, as this leads to the inconsistent overlap in image portions as shown in Fig.4 and Fig.5. Wetzel discloses that the image capture is performed independent of stage velocity, including variations in speed (i.e. "acceleration" and "deceleration"). Thus as image capture is triggered without consideration of the variation in speed, one of ordinary skill would readily appreciate that the image capture may be triggered during acceleration/deceleration. 

In regard to claim 7, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 1. Mermelstein in view of Wetzel further discloses, 
	wherein image capture is triggered while the sample holder is decelerating [Mermelstein Fig.4, Fig.5, ¶0034-¶0035; Because translation stages typically accelerate and decelerate during translation, these frames may overlap each other to varying degrees, as shown. Wetzel ¶0030;  position feedback controls both camera 104 and strobe 108, and camera 104 is not free running, each camera frame corresponds to an equally spaced positional change, independent of the stage velocity (speed and time variations in the speed)].
	See also the citations noted in the rejection of claim 1. See claim 6 for elaboration. 

In regard to claim 9, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 1. Mermelstein in view of Wetzel further discloses, 
	further comprising a drive assembly configured to move the sample holder relative to the detector array [Mermelstein ¶0026, ¶0029, ¶0035. Wetzel ¶0011-¶0012, ¶0022].
	See claim 1 for motivation to combine. 

In regard to claim 13, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 1. Mermelstein in view of Wetzel further discloses, 
	wherein the controller is further adapted to combine images captured by the detector array into an aggregate image [Mermelstein ¶0036-¶0037, ¶0041-¶0042. Wetzel ¶0005, ¶0013].
	See claim 1 for motivation to combine. 

In regard to claim 16, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 3. Mermelstein in view of Wetzel further discloses, 
	wherein image capture is triggered while the sample holder is accelerating or decelerating [Mermelstein Fig.4, Fig.5, ¶0034-¶0035; Because translation stages typically accelerate and decelerate during translation, these frames may overlap each other to varying degrees, as shown. Wetzel ¶0030;  position feedback controls both camera 104 and strobe 108, and camera 104 is not free running, each camera frame corresponds to an equally spaced positional change, independent of the stage velocity (speed and time variations in the speed)].
	See also the citations noted in the rejection of claim 3. See claim 6 for elaboration.

In regard to claim 19, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 3. Mermelstein further discloses, 
	wherein the track is configured to allow movement in both an x-direction and a y-direction [¶0029; motion of the specimen may include a combination of motion (Z) along the optical axis of the objective to focus portions of the specimen, as well as translation (X,Y) in the plane orthogonal to the optical axis... X,Y translation. ¶0026;  microtiter plate with wells 505 is mounted on a platform 504 that is mechanically positioned in three dimensions by controllable linear translation stages 501, 502, and 503 relative to a stationary objective lens 506. Additional mechanical support for translation stage 501 is provided by the rail 511. Fig.2; linear translation stages (501, 502, 503, 511) comprise rails that allow translation (X,Y) in the plane orthogonal to the optical axis].

Claims 5, 11, 12, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mermelstein et al. (US 2014/0176694) in view of Wetzel et al. (US 2002/0089740) in view of Damaskinos et al. (US 2014/0125776) (hereinafter Damaskinos).

In regard to claim 5, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 4. Although both Mermelstein and Wetzel disclose that continuous motion will be achieved, neither elaborates on constant velocity or accelerating/decelerating while image capture specifically. However Damaskinos discloses, 
	wherein the motion has a constant velocity [¶0057; 3D image of the entire specimen is collected by moving the microscope slide at constant speed using motorized stage 105 in a direction perpendicular to the tilt axis of detector array 410, resulting in collection of a digital 3D image stack of one strip of the specimen. ¶0065; A 3D image of the specimen is collected by moving the microscope slide at constant speed using motorized stage 105 in a direction perpendicular to the tilt axis of detector array 410. As stage 105 moves microscope slide 101 to the left, the array detector 410 is triggered to collect a series of image frames of the tilted object plane 450 as it moves through the specimen].
	Damaskinos discloses a microscope imaging apparatus that continuously moves a stage containing a sample/holder relative to an image detector. As additionally noted above, the speed may be constant. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Mermelstein in view of Wetzel with the imaging at a constant velocity as disclosed by Damaskinos in order to produce a high dynamic range image and enabling precise generation of a 3D image representation of the sample [Damaskinos ¶0006-¶0017, ¶0057, ¶0064-¶0065, ¶0073, ¶0075]. As disclosed by Damaskinos, maintaining a constant velocity through imaging allows for generation of equally-spaced images which can be time-integrated to construct an image of the specimen such that the image is of high dynamic range, can be rendered in 3D, and/or is of large specimens.  

In regard to claim 11, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 1. Neither Mermelstein nor Wetzel explicitly disclose, wherein image capture is triggered when the sample holder moves a threshold distance along the scan path. However Damaskinos discloses,
	wherein image capture is triggered when the sample holder moves a threshold distance along the scan path [¶0057; As stage 105 moves microscope slide 101 to the left, the array detector 410 is triggered to collect a series of image frames of a tilted object plane 450 as it moves through the specimen, triggering each time the stage has moved the specimen a distance that is equivalent to the distance between pixels in each plane of the final 3D digital image stack (see FIG. 11). For example, if the final image pixels represent points in the specimen spaced one micron apart, then the detector 410 is triggered whenever the stage has moved a distance equal to one micron. ¶0065, ¶0072, ¶0076, ¶0080-¶0082].
	Damaskinos also discloses a microscope scanning/imaging system wherein a stage containing a sample/holder is moved relative to a stage while imaging said sample/holder. As additionally disclosed by Damaskinos, the system may be triggered to capture an image only when the position between the last imaging point and the current position is a moved by a threshold distance. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Mermelstein in view of Wetzel with the imaging based on a threshold distance as disclosed by Damaskinos in order to produce a high dynamic range image and enabling precise generation of a 3D image representation of the sample [Damaskinos ¶0006-¶0017, ¶0057, ¶0064-¶0065, ¶0073]. As disclosed by Damaskinos, ensuring imaging is performed a threshold distance since the last imaging operation was performed allows for generation of high-resolution, high dynamic range images as well as enables generation of 3D image stacks which are advantageous when imaging certain sample types, like tissue. 

In regard to claim 12, Mermelstein in view of Wetzel in view of Damaskinos discloses the microscope scanning apparatus of claim 11. Mermelstein in view of Wetzel in view of Damaskinos further discloses, 
	wherein image capture is repeated at predetermined distances across the scan path [Damaskinos ¶0057 ¶0065, ¶0072, ¶0076, ¶0080-¶0082].
	See claim 11 for motivation to combine. 

In regard to claim 14, Mermelstein in view of Wetzel discloses the method of claim 2. Neither Mermelstein nor Wetzel explicitly disclose, wherein image capture is triggered when the sample holder moves a threshold distance along the scan path. However Damaskinos discloses,
	wherein image capture is triggered when the sample holder moves a threshold distance along the scan path [¶0057; As stage 105 moves microscope slide 101 to the left, the array detector 410 is triggered to collect a series of image frames of a tilted object plane 450 as it moves through the specimen, triggering each time the stage has moved the specimen a distance that is equivalent to the distance between pixels in each plane of the final 3D digital image stack (see FIG. 11). For example, if the final image pixels represent points in the specimen spaced one micron apart, then the detector 410 is triggered whenever the stage has moved a distance equal to one micron. ¶0065, ¶0072, ¶0076, ¶0080-¶0082].
	See claim 11 for elaboration on Damaskinos. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Mermelstein in view of Wetzel with the imaging based on a threshold distance as disclosed by Damaskinos in order to produce a high dynamic range image and enabling precise generation of a 3D image representation of the sample [Damaskinos ¶0006-¶0017, ¶0057, ¶0064-¶0065, ¶0073]. As disclosed by Damaskinos, ensuring imaging is performed a threshold distance since the last imaging operation was performed allows for generation of high-resolution, high dynamic range images as well as enables generation of 3D image stacks which are advantageous when imaging certain sample types, like tissue. 

In regard to claim 15, Mermelstein in view of Wetzel in view of Damaskinos discloses the method of claim 14. Mermelstein in view of Wetzel in view of Damaskinos further discloses, 
	wherein image capture is repeated at predetermined distances across the scan path [Damaskinos ¶0057 ¶0065, ¶0072, ¶0076, ¶0080-¶0082].
	See claim 14 for motivation to combine.

In regard to claim 17, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 16. Neither Mermelstein nor Wetzel explicitly disclose, wherein image capture is repeated at predetermined distances across the scan path. However Damaskinos discloses,
	wherein image capture is repeated at predetermined distances across the scan path [¶0057; As stage 105 moves microscope slide 101 to the left, the array detector 410 is triggered to collect a series of image frames of a tilted object plane 450 as it moves through the specimen, triggering each time the stage has moved the specimen a distance that is equivalent to the distance between pixels in each plane of the final 3D digital image stack (see FIG. 11). For example, if the final image pixels represent points in the specimen spaced one micron apart, then the detector 410 is triggered whenever the stage has moved a distance equal to one micron. ¶0065, ¶0072, ¶0076, ¶0080-¶0082].
	See claim 11 for elaboration on Damaskinos. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Mermelstein in view of Wetzel with the imaging based on a threshold distance as disclosed by Damaskinos in order to produce a high dynamic range image and enabling precise generation of a 3D image representation of the sample [Damaskinos ¶0006-¶0017, ¶0057, ¶0064-¶0065, ¶0073]. As disclosed by Damaskinos, ensuring imaging is performed a threshold distance since the last imaging operation was performed allows for generation of high-resolution, high dynamic range images as well as enables generation of 3D image stacks which are advantageous when imaging certain sample types, like tissue. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mermelstein et al. (US 2014/0176694) in view of Wetzel et al. (US 2002/0089740) in view of Soenksen (US 2013/0162802).

In regard to claim 8, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 1. Neither Mermelstein nor Wetzel explicitly disclose, wherein image capture is triggered while both the sample holder and the detector array are in motion. However Soenksen discloses,
	wherein image capture is triggered while both the sample holder and the detector array are in motion [¶0060; sample 12 is moved at substantially constant velocity on the motorized stage 14 that is under control of the stage controller 22... sample 12 continues to move at approximately constant velocity at all times during the digitization process, and any required focus adjustments are made in parallel with the on-going motion of the mechanical stage 14. ¶0065; During the scanning and digitization process, the position of the microscope objective lens 16 is moved in accordance with this x/y focus map. Many different approaches to autofocus are known in the art that could be used to change the relative position of the microscope objective lens 16 with respect to the sample 12. A vertical (z) axis component of the motorized stage 14 can be used for autofocus].
	As disclosed by Soenksen, a stage holding a specimen may move constantly relative to a imaging device (similar to Mermelstein and Wetzel). As additionally disclosed by Soenksen, focus control is achieved by vertical stage movement and/or piezo positioning which changes the relative displacement of the image detector and the stage vertically. That is, focus control is achieved by changing the physical position of the stage relative to an objective/camera (and thus the "detector array"). As noted above, the focus adjustments (which are vertical motions of the camera/detector) are made at the same time as the stage is in motion wherein images are captured (and thus triggered) during the constant stage motion and autofocus adjustments. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Mermelstein in view of Wetzel with the motion of the detector array as disclosed by Soenksen in order to enable autofocus which allows the sample to be in correct focus in the captured images [Soenksen ¶0060-¶0067, ¶0070]. As disclosed by Soenksen, changing the displacement of the detector in the vertical direction allows for autofocus to be achieved.  

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mermelstein et al. (US 2014/0176694) in view of Wetzel et al. (US 2002/0089740) in view of Iwase et al. (US 2016/0077322) (hereinafter Iwase).

In regard to claim 10, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 4. Neither Mermelstein nor Wetzel explicitly disclose, wherein the controller is adapted to modulate an exposure of the detector array based on the motion of the slide holder. However Iwase discloses,
	wherein the controller is adapted to modulate an exposure of the detector array based on the motion of the slide holder [¶0051-¶0054; start of exposure of the pixel column 31 is controlled according to the position of a region other than the end parts of the divisional region (regions abutting on the boundaries of the divisional regions 33) and the moving speed (or acceleration of movement) of the sample S within the field V of the objective lens 25... exposure time in each pixel column 31 is set according to at least the width of the predetermined part Sa of the sample S in the scan direction and the moving speed of the predetermined part Sa of the sample S within the field V of the objective lens 25].
	Iwase discloses imaging a sample on a stage wherein the sample/stage moves continuously with respect to a camera/detector, like Mermelstein and Wetzel. As noted above, Iwase discloses that the exposure period can change depending on the moving speed of the sample relative to the camera/detector. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Mermelstein in view of Wetzel with the adapting of exposure times as disclosed by Iwase in order to achieve configurable image tile regions for any portion of the sample [Iwase ¶0051-¶0054, ¶0059-¶0066]. As disclosed by Iwase, it may be desirable to set a predetermined part of the sample for imaging and by changing the exposure depending on speed, the system can ensure any  predetermined part of the sample can be properly imaged as desired. 

In regard to claim 18, Mermelstein in view of Wetzel discloses  the microscope scanning apparatus of claim 3. Neither Mermelstein nor Wetzel explicitly disclose, wherein the controller is further configured to modulate the exposure time of the detector array in accordance with a velocity of the sample holder relative to the detector array. However Iwase discloses,
	wherein the controller is further configured to modulate the exposure time of the detector array in accordance with a velocity of the sample holder relative to the detector array [¶0051-¶0054; start of exposure of the pixel column 31 is controlled according to the position of a region other than the end parts of the divisional region (regions abutting on the boundaries of the divisional regions 33) and the moving speed (or acceleration of movement) of the sample S within the field V of the objective lens 25... exposure time in each pixel column 31 is set according to at least the width of the predetermined part Sa of the sample S in the scan direction and the moving speed of the predetermined part Sa of the sample S within the field V of the objective lens 25].
	See claim 10 for elaboration on Iwase. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Mermelstein in view of Wetzel with the adapting of exposure times as disclosed by Iwase in order to achieve configurable image tile regions for any portion of the sample [Iwase ¶0051-¶0054, ¶0059-¶0066]. As disclosed by Iwase, it may be desirable to set a predetermined part of the sample for imaging and by changing the exposure depending on speed, the system can ensure any  predetermined part of the sample can be properly imaged as desired. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mermelstein et al. (US 2014/0176694) in view of Wetzel et al. (US 2002/0089740) in view of Miller (US 2014/0193061).

In regard to claim 20, Mermelstein in view of Wetzel discloses the microscope scanning apparatus of claim 3. Mermelstein in view of Wetzel further discloses, 
	wherein the controller is further adapted to combine images captured by the detector array into an aggregate image [Mermelstein ¶0036-¶0037, ¶0041-¶0042. Wetzel ¶0005, ¶0013].
	See claim 1 for motivation to combine. Neither Mermelstein nor Wetzel explicitly disclose wherein the controller is adapted to interpolate missing data in the aggregate image. However Miller discloses,
	wherein the controller is further adapted to combine images captured by the detector array into an aggregate image [¶0060; images of the two scans are combined to form an image stack... any method can be used to combine the images of the first and second scans so that they are logically grouped together and form a digital slide. ¶0054-¶0055;  transformations, including translations, rotations, magnifications, and/or image warping, can be used to register images of the first and second scans... transformation that includes a translation (i.e., a shift or offset) to correct for offsets in the X and Y location of the images is sufficient]; and 
	wherein the controller is adapted to interpolate missing data in the aggregate image [¶0059-¶0060; When images are shifted by different amounts as a result of a transformation, there can be overlaps or voids between adjacent images after the transformation is applied ... interpolation may be used to supply the missing values as the gaps are generally small].
	Miller discloses a slide scanning system for scanning an entire slide by moving the slide relative to a camera/detector and capturing image data of the slide at various positions. The image data is combined to form a single image, like Mermelstein and Wetzel. As further noted above, Miller discloses that if there are voids/gaps in the single image, interpolation can be used to fill in the voids with data. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Mermelstein in view of Wetzel with the interpolation as disclosed by Miller in order to produce a more complete image by inferring areas that are void of relevant data [Miller ¶0059-¶0060]. As disclosed by Miller and as can readily be appreciated by one of ordinary skill, depending on how images are combined to form a single image, gaps and voids may occur between images and by interpolating this missing areas, a more complete image free from visual artifacts can be generated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        May 6, 2022